UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 25, 2011 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-27078 HENRY SCHEIN, INC. (Exact name of registrant as specified in its charter) Delaware 11-3136595 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 135 Duryea Road Melville, New York (Address of principal executive offices) (Zip Code) (631) 843-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of July 22, 2011,there were 92,415,293 shares of the registrant’s common stock outstanding. HENRY SCHEIN, INC. INDEX Page PART I.FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements: Balance Sheets as of June 25, 2011 and December 25, 2010 3 Statements of Income for the three and six months ended June 25, 2011 and June 26, 2010 4 Statement of Changes in Stockholders' Equity for the six months ended June 25, 2011 5 Statements of Cash Flows for the six months ended June 25, 2011 and June 26, 2010 6 Notes to Consolidated Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 40 ITEM 4. Controls and Procedures 41 PART II.OTHER INFORMATION ITEM 1. Legal Proceedings 42 ITEM 1A. Risk Factors 42 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 ITEM 6. Exhibits 43 Signature 44 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS HENRY SCHEIN, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) June 25, December 25, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $61,216 and $56,267 Inventories, net Deferred income taxes Prepaid expenses and other Total current assets Property and equipment, net Goodwill Other intangibles, net Investments and other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Bank credit lines Current maturities of long-term debt Accrued expenses: Payroll and related Taxes Other Total current liabilities Long-term debt Deferred income taxes Other liabilities Total liabilities Redeemable noncontrolling interests Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par value, 1,000,000 shares authorized, none outstanding - - Common stock, $.01 par value, 240,000,000 shares authorized, 92,384,610 outstanding on June 25, 2011 and 91,939,477 outstanding on December 25, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Henry Schein, Inc. stockholders' equity Noncontrolling interests Total stockholders' equity Total liabilities, redeemable noncontrolling interests and stockholders' equity $ $ See accompanying notes. 3 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 25, June 26, June 25, June 26, Net sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Restructuring costs - - - Operating income Other income (expense): Interest income Interest expense ) Other, net Income before taxes, equity in earnings of affiliates and noncontrolling interests Income taxes ) Equity in earnings of affiliates Net income Less: Net income attributable to noncontrolling interests ) Net income attributable to Henry Schein, Inc. $ Earnings per share attributable to Henry Schein, Inc.: Basic $ Diluted $ Weighted-average common shares outstanding: Basic Diluted See accompanying notes. 4 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (In thousands, except share and per share data) Common Stock $.01 Par Value Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Noncontrolling Interests Total Stockholders' Equity Shares Amount Balance, December 25, 2010 $ Net income (excluding $16,819 attributable to Redeemable noncontrolling interests) - Foreign currency translation gain (excluding $2,192 attributable to Redeemable noncontrolling interests) - Unrealized gain from foreign currency hedging activities, net of tax of $298 - Unrealized investment gain, net of tax benefit of $9 - Pension adjustment loss, net of tax benefit of $29 - ) - ) Total comprehensive income Dividends paid - ) ) Other adjustments - 46 46 Change in fair value of redeemable securities - - ) - - - ) Initial noncontrolling interests and adjustments related to business acquisitions - - ) - - - ) Repurchase and retirement of common stock ) (4 ) ) ) - - ) Stock issued upon exercise of stock options, including tax benefit of $6,510 7 - - - Stock-based compensation expense 3 - - - Shares withheld for payroll taxes ) (1 ) ) - - - ) Liability for cash settlement stock option awards - - ) - - - ) Balance, June 25, 2011 $ See accompanying notes. 5 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 25, June 26, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of bond discount - Stock-based compensation expense Provision for losses on trade and other accounts receivable Benefit from deferred income taxes ) ) Undistributed earnings of affiliates ) ) Other Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Inventories Other current assets ) ) Accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of fixed assets ) ) Payments for equity investments and business acquisitions, net of cash acquired ) ) Purchases of available-for-sale securities - ) Proceeds from sales of available-for-sale securities Proceeds from maturities of available-for-sale securities - Other Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from (repayments of) bank borrowings ) Proceeds from issuance of long-term debt - Principal payments for long-term debt ) ) Proceeds from issuance of stock upon exercise of stock options Payments for repurchases of common stock ) - Excess tax benefits related to stock-based compensation Distributions to noncontrolling shareholders ) ) Acquisitions of noncontrolling interests in subsidiaries ) ) Other ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Effect of exchange rate changes on cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 6 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (in thousands, except per share data) (unaudited) Note 1.Basis of Presentation Our consolidated financial statements include our accounts, as well as those of our wholly-owned and majority-owned subsidiaries.Certain prior period amounts have been reclassified to conform to the current period presentation. Our accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnote disclosures required by U.S. GAAP for complete financial statements. The consolidated financial statements reflect all adjustments considered necessary for a fair presentation of the consolidated results of operations and financial position for the interim periods presented.All such adjustments are of a normal recurring nature.These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes to the consolidated financial statements contained in our Annual Report on Form 10-K for the year ended December 25, 2010. The preparation of financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The results of operations for the six months ended June 25, 2011 are not necessarily indicative of the results to be expected for any other interim period or for the year ending December 31, 2011. Note 2.Segment Data We conduct our business through two reportable segments: healthcare distribution and technology.These segments offer different products and services to the same customer base.The healthcare distribution reportable segment aggregates our dental, medical, animal health and international operating segments.This segment consists of consumable products, small equipment, laboratory products, large equipment, equipment repair services, branded and generic pharmaceuticals, vaccines, surgical products, diagnostic tests, infection-control products and vitamins. Our dental group serves office-based dental practitioners, schools and other institutions in the combined United States and Canadian dental market.Our medical group serves office-based medical practitioners, surgical centers, other alternate-care settings and other institutions throughout the United States.Our animal health group serves animal health practices and clinics throughout the United States.Our international group serves dental, medical and animal health practitioners in 23 countries outside of North America. Our technology group provides software, technology and other value-added services to healthcare practitioners, primarily in the United States, Canada, the United Kingdom, Australia and New Zealand.Our value-added practice solutions include practice management software systems for dental and medical practitioners and animal health clinics.Our technology group offerings also include financial services on a non-recourse basis, e-services and continuing education services for practitioners. 7 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 2.Segment Data (Continued) The following tables present information about our reportable segments: Three Months Ended Six Months Ended June 25, June 26, June 25, June 26, Net Sales: Healthcare distribution (1): Dental (2) $ Medical (3) Animal health (4) International (5) Total healthcare distribution Technology (6) Total $ Consists of consumable products, small equipment, laboratory products, large equipment, equipment repair services, branded and generic pharmaceuticals, vaccines, surgical products, diagnostic tests, infection-control products and vitamins. Consists of products sold in the United States and Canadian dental markets. Consists of products sold in the United States’ medical market. Consists of products sold in the United States’ animal health market. Consists of products sold in dental, medical and animal health markets, primarily in Europe, Australia and New Zealand. Consists of practice management software and other value-added products and services, which are distributed primarily to healthcare providers in the United States, Canada, the United Kingdom, Australia and New Zealand. Three Months Ended Six Months Ended June 25, June 26, June 25, June 26, Operating Income: Healthcare distribution $ Technology Total $ Note 3.Debt On September 5, 2008, we entered into a $400 million revolving credit facility with a $100 million expansion feature.The $400 million credit line expires in September 2013.The interest rate, which was 0.70% during the six months ended June 25, 2011, is based on USD LIBOR plus a spread based on our leverage ratio at the end of each financial reporting quarter.The agreement provides, among other things, that we maintain certain interest coverage and maximum leverage ratios, and contains restrictions relating to subsidiary indebtedness, liens, employee and shareholder loans, disposal of businesses and certain changes in ownership.In addition to the amounts outstanding under our shelf facilities, discussed below, we have outstanding borrowings of approximately $25.0 million under our $400 million credit facility.As of June 25, 2011, there were $9.7 million of letters of credit provided to third parties. As of June 25, 2011, we had various other short-term bank credit lines available, of which approximately $24.2 million was outstanding.As of June 25, 2011, borrowings under all of our credit lines had a weighted average interest rate of 2.12%. 8 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 3.Debt (Continued) On August 10, 2010, we entered into $400 million private placement shelf facilities with two insurance companies.These shelf facilities are available through August 2013 on an uncommitted basis.The facilities allow us to issue senior promissory notes to the lenders at a fixed rate based on an agreed upon spread over applicable treasury notes at the time of issuance.The term of each possible issuance will be selected by us and can range from five to 15 years (with an average life no longer than 12 years). The proceeds of any issuances under the facilities will be used for general corporate purposes, including working capital and capital expenditures, to refinance existing indebtedness and/or to fund potential acquisitions.The agreement provides, among other things, that we maintain certain maximum leverage ratios, and contains restrictions relating to subsidiary indebtedness, liens, employee and shareholder loans, disposal of businesses and certain changes in ownership.As of June 25, 2011, we have an outstanding balance under the facilities of $100.0 million at a fixed rate of 3.79%, which is due on September 2, 2020. Effective December 31, 2009, Butler Animal Health Supply, LLC, or BAHS, a majority-owned subsidiary whose financial information is consolidated with ours, had incurred approximately $320.0 million of debt (of which $37.5 million was provided by Henry Schein, Inc.) in connection with our acquisition of a majority interest in BAHS. On May 27, 2011, BAHS refinanced the terms and amount of its debt.The refinanced debt consists of the following three components: • Term loan A -$100.0 million repayable in 14 quarterly installments in payment amounts ranging from $1.25 million per quarter for the period September 30, 2011 through June 30, 2012, approximately $1.88 million per quarter for the period September 30, 2012 through June 30, 2013, $2.5 million per quarter for the period September 30, 2013 through June 30, 2014, approximately $3.13 million for the quarter ended September 30, 2014 and a final installment of approximately $74.4 million due on December 31, 2014.Interest on the $100.0 million term loan is charged at LIBOR plus a margin of 3%; • Term loan B -$216.0 million ($55.0 million provided by Henry Schein, Inc.) repayable in 17 quarterly installments of $540 thousand from September 30, 2011 through September 30, 2015, and a final installment of approximately $206.8 million due on December 31, 2015.Interest on the $216.0 million term loan is charged at LIBOR plus a margin of 3.25% with a LIBOR floor of 1.25%; and • Revolver of $50.0 million with interest charged at LIBOR plus a margin of 3%. The outstanding balance of $280.8 million is reflected in our consolidated balance sheet as of June 25, 2011.Borrowings incurred as part of the acquisition of BAHS are collateralized by assets of BAHS with an aggregate net carrying value of $244.3 million. Certain of our other subsidiaries maintain credit lines which are collateralized by assets of those subsidiaries with an aggregate net carrying value of $84.8 million. Prior to the debt refinancing discussed above, the debt incurred as part of the acquisition of BAHS was repayable in 23 quarterly installments of $0.8 million through September 30, 2015, and a final installment of $301.6 million was due on December 31, 2015.Interest on the BAHS debt was charged at LIBOR plus a margin of 3.5% with a LIBOR floor of 2%. 9 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 3.Debt (Continued) The revised debt agreement continues to provide, among other things, that BAHS maintain certain interest coverage and maximum leverage ratios, and contains restrictions relating to subsidiary indebtedness, capital expenditures, liens, employee and shareholder loans, disposal of businesses and certain changes in ownership.In addition, the revised debt agreement continues to contain provisions which, under certain circumstances, require BAHS to make prepayments based on excess cash flows of BAHS as defined in the debt agreement.The revised debt agreement also contains provisions that require BAHS to hedge risks related to potential rising interest rates.As a result, BAHS entered into a series of interest rate caps, for which we have elected hedge accounting treatment, with a notional amount of $160.0 million, protecting against LIBOR interest rates rising above 3.0% through March 30, 2012. Note 4.Redeemable Noncontrolling Interests Some minority shareholders in certain of our subsidiaries have the right, at certain times, to require us to acquire their ownership interest in those entities at fair value.Accounting Standards Codification (“ASC”) Topic 480-10 is applicable for noncontrolling interests where we are or may be required to purchase all or a portion of the outstanding interest in a consolidated subsidiary from the noncontrolling interest holder under the terms of a put option contained in contractual agreements.The components of the change in the Redeemable noncontrolling interests for the six months ended June 25, 2011 and the year ended December 25, 2010 are presented in the following table: June 25, December 25, Balance, beginning of period $ $ Net increase in redeemable noncontrolling interests due to business acquisitions, net of redemptions Net income attributable to redeemable noncontrolling interests Dividends declared ) ) Effect of foreign currency translation attributable to redeemable noncontrolling interests ) Change in fair value of redeemable securities Balance, end of period $ $ Changes in the estimated redemption amounts of the noncontrolling interests subject to put options are adjusted at each reporting period with a corresponding adjustment to Additional paid-in capital.Future reductions in the carrying amounts are subject to a “floor” amount that is equal to the fair value of the redeemable noncontrolling interests at the time they were originally recorded.The recorded value of the redeemable noncontrolling interests cannot go below the floor level.These adjustments do not impact the calculation of earnings per share. Some prior owners of such acquired subsidiaries are eligible to receive additional purchase price cash consideration if certain financial targets are met.For acquisitions completed prior to 2009, we accrue liabilities that may arise from these transactions when we believe that the outcome of the contingency is determinable beyond a reasonable doubt.Starting in our 2009 fiscal year, as required by ASC Topic 805, “Business Combinations,” we have accrued liabilities for the estimated fair value of additional purchase price adjustments at the time of the acquisition.Any adjustments to these accrual amounts will be recorded in our consolidated statement of income.For the six months ended June 25, 2011, there were no material adjustments recorded in our consolidated statement of income relating to changes in estimated contingent purchase price liabilities. 10 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 5.Comprehensive Income Comprehensive income includes certain gains and losses that, under U.S. GAAP, are excluded from net income as such amounts are recorded directly as an adjustment to stockholders’ equity.Our comprehensive income is primarily comprised of net income, foreign currency translation adjustments, unrealized gains (losses) on hedging and investment activity and pension adjustments. The following table summarizes our Accumulated other comprehensive income, net of applicable taxes as of: June 25, December 25, Attributable to Redeemable noncontrolling interests: Foreign currency translation adjustment $ $ ) Attributable to Henry Schein, Inc.: Foreign currency translation adjustment $ $ Unrealized gain (loss) from foreign currency hedging activities ) Unrealized investment loss ) ) Pension adjustment loss ) ) Accumulated other comprehensive income $ $ Total Accumulated other comprehensive income $ $ The following table summarizes other comprehensive income attributable to our Redeemable noncontrolling interests, net of applicable taxes as follows: Three Months Ended Six Months Ended June 25, June 26, June 25, June 26, Foreign currency translation adjustment $ $ ) $ $ ) The following table summarizes our total comprehensive income, net of applicable taxes as follows: Three Months Ended Six Months Ended June 25, June 26, June 25, June 26, Comprehensive income attributable to Henry Schein, Inc. $ Comprehensive income attributable to noncontrolling interests 20 33 Comprehensive income attributable to Redeemable noncontrolling interests Comprehensive income $ 11 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 6.Fair Value Measurements ASC Topic 820 “Fair Value Measurements and Disclosures” (“ASC Topic 820”) establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements.ASC Topic 820 applies under other previously issued accounting pronouncements that require or permit fair value measurements but does not require any new fair value measurements. ASC Topic 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.ASC Topic 820 establishes a fair value hierarchy that distinguishes between (1)market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2)an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under ASC Topic 820 are described as follows: • Level 1— Unadjusted quoted prices in active markets for identical assets or liabilities that are accessible at the measurement date. • Level 2— Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs include quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability; and inputs that are derived principally from or corroborated by observable market data by correlation or other means. • Level 3— Inputs that are unobservable for the asset or liability. The following section describes the valuation methodologies that we used to measure different financial instruments at fair value. Cash equivalents and trade receivables Due to the short-term maturity of such investments, the carrying amounts are a reasonable estimate of fair value. Long-term investments and notes receivable There are no quoted market prices available for investments in unconsolidated affiliates and long-term notes receivable; however, we believe the carrying amounts are a reasonable estimate of fair value. 12 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 6.Fair Value Measurements (Continued) Auction-rate securities As of June 25, 2011, we have approximately $12.9 million ($11.4 million net of temporary impairments) invested in auction-rate securities (“ARS”), consisting of investments backed by student loans that are backed by the federal government and investments in closed-end municipal bond funds, which are included as part of Investments and other within our consolidated balance sheets.ARS are publicly issued securities that represent long-term investments, typically 10-30 years, in which interest rates had reset periodically (typically every 7, 28 or 35 days) through a “dutch auction” process.Our ARS portfolio is comprised of investments that are rated AAA by major independent rating agencies.Since the middle of February 2008, ARS auctions have failed to settle due to an excess number of sellers compared to buyers.The failure of these auctions has resulted in our inability to liquidate our ARS in the near term.We are currently not aware of any defaults or financial conditions that would negatively affect the issuers’ ability to continue to pay interest and principal on our ARS.We continue to earn and receive interest at contractually agreed upon rates. During the six months ended June 25, 2011, we received approximately $2.2 million of redemptions of our ARS.As of June 25, 2011, we have continued to classify our ARS as Level 3 within the fair value hierarchy due to the lack of observable inputs and the absence of significant refinancing activity. Based upon the information currently available and the use of a discounted cash flow model, including assumptions for estimated interest rates, timing and amount of cash flows and expected holding period for the ARS portfolio, in accordance with applicable authoritative guidance, our previously recorded cumulative temporary impairment at December 25, 2010 of $1.7 million related to our ARS decreased by $0.2 million during the six months ended June 25, 2011.The temporary impairment has been recorded as part of Accumulated other comprehensive income within the equity section of our consolidated balance sheet. Accounts payable and accrued expenses Financial liabilities with carrying values approximating fair value include accounts payable and other accrued liabilities.The carrying value of these financial instruments approximates fair value due to their short maturities. Debt The fair value of our debt is estimated based on quoted market prices for our traded debt and on market prices of similar issues for our private debt.The fair value of our debt as of June 25, 2011 and December 25, 2010 was estimated at $443.3 million and $441.3 million, respectively. Derivative contracts Derivative contracts are valued using quoted market prices and significant other observable and unobservable inputs.We use derivative instruments to minimize our exposure to fluctuations in interest rates and foreign currency exchange rates.Our derivative instruments primarily include interest rate caps related to our long-term floating rate debt and foreign currency forward agreements related to intercompany loans and certain forecasted inventory purchase commitments with suppliers. The fair values for the majority of our foreign currency and interest rate derivative contracts are obtained by comparing our contract rate to a published forward price of the underlying market rates, which is based on market rates for comparable transactions and are classified within Level 2 of the fair value hierarchy. 13 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 6.Fair Value Measurements (Continued) Redeemable noncontrolling interests Some minority shareholders in certain of our subsidiaries have the right, at certain times, to require us to acquire their ownership interest in those entities at fair value based on third-party valuations.The noncontrolling interests subject to put options are adjusted to their estimated redemption amounts each reporting period with a corresponding adjustment to Additional paid-in capital.Future reductions in the carrying amounts are subject to a “floor” amount that is equal to the fair value of the redeemable noncontrolling interests at the time they were originally recorded.The recorded value of the redeemable noncontrolling interests cannot go below the floor level.These adjustments will not impact the calculation of earnings per share.The details of the changes in Redeemable noncontrolling interests are presented in Note 4. The following table presents our assets and liabilities that are measured and recognized at fair value on a recurring basis classified under the appropriate level of the fair value hierarchy as of June 25, 2011 and December 25, 2010: June 25, 2011 Level 1 Level 2 Level 3 Total Assets: Available-for-sale securities $
